DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 16 July 2020 and 16 January 2020 have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 12-14, 16, 17, and 20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Chahine et al. (US Publication no. 2017/0056644 – disclosed by Applicant).

In regard to claim 12, the electrode is configured to delivery energy to the skin or other bodily tissue (para 9).
In regard to claim 13, the energy delivered by Chahine et al. is an electrical current or thermal heat energy (para 27, 28, 31-37, 107, and 133).  The other recited forms are considered suitable alternative equivalents.
In regard to claim 14, the conductive fibers of Chahine et al. can be formed from synthetic yarn coated with conductive material such as silver, copper, graphene, polyaniline, polypyrrole, and other suitable equivalents (para 189).
In regard to claim 16, Chahine et al. teach that areas of relatively higher or lower resistance (i.e., resistance is inverse to conductance, and therefore would have the same effect) by varying the conductivity of the conductive fibers (i.e., traces) (this can be achieved by adjusting the cross-section of fibers, knit density, number of fibers, etc, para 152).  Thus, one of ordinary skill in the art is provided with a framework for adjusting the fibers to optimize desired effect. 
In regard to claim 17, Chahine et al. describe a method of dispersing an electrical current across an electrode assembly, the method comprising: supplying the electrical current from a power source (para 130 and 135; power source is not shown, but layer 2501 is connected to a power source via connector 2509) to a first conductive element 2505 coupled to a conductive layer 2501 of the electrode, the first conductive element 
In regard to claim 20, Chahine et al. delivers a pre-determined distribution of current into the user’s skin by varying the effective electricity-conducting of selected . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chahine et al. (US Publication no. 2017/0056644 – disclosed by Applicant) in view of Kaib et al. (US Publication no. 2017/0143977).
In regard to claims 15, 18, and 19, Chahine et al. is considered to substantially describe the invention as claimed, however does not teach and electrolytic bolster layer over a conductive layer in order to pass current through to the user’s skin.  Kaib et al. describes a wearable medical device that includes at least one conductive thread integrated into a garment (para 35 and 209).  The garment also includes integrated electrodes (para 212).  Kaib et al. teach that it is common in the art to include an .

Allowable Subject Matter
Claims 1-8 allowed.
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to support the portions of an electrode comprising different densities of conductive traces as claimed in order to provide portions of an electrode with regions of different conductivity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        23 July 2021